MEMORANDUM **
Artur Blbulyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Blbulyan offered inconsistent evidence regarding when his schoolmates attacked him, when he was conscripted, the circumstances of his conscription, the injuries he suffered during a serious assault while in the military, and the identity of his parents. Substantial evidence therefore supports the adverse credibility finding. See id. at 962-64.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.